Case 1:20-cv-00950-PLM-RSK ECF No. 27, PageID.1222 Filed 10/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ELECTION INTEGRITY FUND, et al.,                        )
                 Plaintiffs,                            )
                                                        )      No. 1:20-cv-950
-v-                                                     )
                                                        )      HON. PAUL L. MALONEY
CITY OF LANSING and CITY OF FLINT,                      )
                  Defendants.                           )
                                                        )

      ORDER DENYING MOTION FOR AN INJUNCTION PENDING APPEAL

          This matter is before the Court on Plaintiffs’ motion for an injunction pending appeal

(ECF No. 21). Plaintiffs seek to enjoin the Defendant Cities from accepting and using funds

from the Center for Tech and Civic Life (“CTCL”) to administer the upcoming election.

The Court denied Plaintiffs’ request for a temporary restraining order (ECF No. 11) and

preliminary injunction (ECF No. 19). Plaintiffs have now appealed those decisions (see ECF

No. 20). While that appeal is pending, they ask the Court to grant the injunction previously

denied.

       The Federal Rules of Civil Procedure grant district courts the power to grant or refuse

an injunction pending appeal: “While an appeal is pending from an interlocutory order or

final judgment that grants, continues, modifies, refuses, dissolves, or refuses to dissolve or

modify an injunction, the court may suspend, modify, restore, or grant an injunction on terms

for bond or other terms that secure the opposing party's rights.” Fed. R. Civ. P. 62(d). In

deciding     whether    to    grant   an   injunction       pending   appeal,    the   Court   must

“engage in the same analysis that it does in reviewing the grant or denial of a motion for
Case 1:20-cv-00950-PLM-RSK ECF No. 27, PageID.1223 Filed 10/27/20 Page 2 of 2




preliminary injunction.” Overstreet v. Lexington-Fayette Urban County Government, 305

F.3d 566, 572 (6th Cir. 2002).

       In denying Plaintiffs’ request for a preliminary injunction, the Court concluded that

Plaintiffs had failed to show a substantial likelihood of establishing standing because they

failed to demonstrate the existence of a cognizable injury in fact. Plaintiffs now argue that if

Defendants accept and use the CTCL funds, there is a risk that the election results in Lansing

and/or Flint might be invalidated, leaving Plaintiffs without Congressional representation and

creating a cognizable injury in fact. This alleged injury remains insufficient to establish

standing for two reasons. First, the Court is not aware of any cases holding that the right to

be politically represented is a legally cognizable interest under Article III. Second, even if

Plaintiffs did allege a cognizable injury, it remains a completely hypothetical injury. Thus, the

Court is not persuaded by Plaintiffs’ renewed attempts to establish standing.

       Plaintiffs have still failed to show a substantial likelihood of establishing standing, and

any harm that might befall them is purely hypothetical. The Court concludes that an

injunction pending appeal is not necessary, and accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ motion for an injunction pending appeal

(ECF No. 21) is DENIED.

       IT IS SO ORDERED.

Date: October 27, 2020                                       /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                               2
